Citation Nr: 1757985	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for peripheral artery disease (PAD), to include as due to Agent Orange exposure and as secondary to service-connected coronary artery disease. 

3.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971, with service in Vietnam from March 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a left knee disorder and for peripheral artery disease.  This matter further comes before the Board from a May 2013 rating decision in which the RO granted service connection for superficial peripheral sensory neuropathy of the right lower extremity, assigning a 10 percent rating, effective December 26, 2012.  

In November 2015, the Veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge.  The Veteran also presented testimony at hearings before a Decision Review Officer (DRO) for his appealed conditions.  Transcripts of these hearings are of record.  

This matter was initially before the Board in April 2016.  Then, the Board found that through the Veteran's testimony provided in November 2015, as well as private medical evidence he submitted, a claim of entitlement to a TDIU rating had been reasonably raised as part of his claim of entitlement to a higher rating for peripheral neuropathy of the right lower extremity.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  All issues were remanded in April 2016 and have been returned to the Board for appellate consideration.  Also at that time, the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and left lower extremity were before the Board.  In an October 2016 rating decision, VA granted service connection for those disabilities and thus they are no longer before the Board.

The Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165(amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The issues of entitlement to service connection for a left knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current diagnosed peripheral artery disease was not first manifested until decades after his period of service, and the preponderance of the evidence is against a finding that it is related to the Veteran's period of service, to include his exposure to Agent Orange, or caused or aggravated by his service-connected coronary artery disease.  

2.  The Veteran's peripheral neuropathy of the right lower extremity has not been productive of moderate incomplete paralysis of either the popliteal or sciatic nerves.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral vascular disease have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8520, 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In this regard, The Board also finds that there has been compliance with the prior April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including peripheral vascular disease (cardiovascular-renal disease), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

The Veteran contends that his PAD is secondary to his service-connected coronary artery disease (CAD).  Further, at the November 2015 Board hearing, the Veteran testified that his physicians had suggested that PN and PAD could be related to CAD and Agent Orange exposure.  The record reflects that the Veteran had active military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (2017).  The Veteran is presumed exposed to herbicide agents such as Agent Orange during his military service.   

VA has created a presumption of service connection for ischemic heart disease, including coronary artery disease, as found to be potentially due to herbicide exposure.  However, it is important to note that the disability presently on appeal does not constitute ischemic heart disease as defined for the purposes of entitlement to VA benefits.  Ischemic heart disease has explicitly been found not to include hypertension or peripheral manifestations of arteriosclerosis such as the presently claimed peripheral vascular disease. 38 C.F.R. § 3.309(e), Note 2.  Indeed, peripheral vascular disease is not enumerated in among the diseases listed in 38 C.F.R. § 3.309(e).  However, the Veteran may still establish service connection for this disability as due to herbicide exposure with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

	Factual History

Service treatment records do not document any diagnosis or symptoms of peripheral artery disease.  On separation examination in January 1971, no lower extremity symptoms were noted.  The Veteran did suffer a left ankle injury while playing football in October 1970.  However, no further visits were made and the Veteran's separation physical was normal for his lower extremities.  

In his September 2012 claim, the Veteran claimed that he had peripheral artery disease as a result of his service-connected ischemic heart disease.  In another September 2012 statement by the Veteran's children, they expressed their belief that the Veteran's exposure to Agent Orange during his service impacted his development of PAD.  

The earliest documented evidence of left lower extremity symptoms associated with PAD come from July 2011 private treatment notes that show the Veteran reporting pressure-like pain in the left lower leg associated with prolonged walking.  The Veteran reported that this had been occurring over the past month.  That same month, he had a stent placed to treat a left popliteal occlusion.  Thereafter, the diagnosis was PAD.  

On a VA examination in October 2012, it was noted that the Veteran underwent coronary artery bypass graft for his service-connected CAD in 2011.  It was also noted that he had peripheral vascular disease and that in October 2011, he had undergone stent placement to the left leg for symptoms of arterial occlusion with claudication.  The examiner opined that although PAD and CAD shared common risk factors, and, to some extent, common pathogenesis, there was no medical evidence to support that ischemic heart disease, including CAD, in any way, caused, resulted in, or aggravated his PAD.

In a letter dated in February 2013, Dr. BG, a psychiatrist, opined that the Veteran's ischemic heart disease and PAD were "related to each other pathophysiologically an (sic) due to the commonality of their causation by Agent Orange."  In subsequent letters, Dr. BG suggested a nexus between PN and PAD and exposure to Agent Orange.  

In his November 2013 DRO hearing, the Veteran testified that he first started feeling cramping in his legs in his early 60s, when he also started taking blood pressure medication.  These symptoms led to visits and an eventual placement of a stent behind the left knee in the popliteal artery.  The Veteran testified that his PAD was related to his service-connected CAD.  He echoed this testimony in his November 2015 Board hearing.  

VA provided an examination in August 2016.  The Veteran was diagnosed with peripheral artery disease.  During the clinical interview, he described receiving a stent in July 2011 in the left leg for his condition with claudication.  He underwent another stent in March 2013.  In 2015, he underwent a bypass graft surgery of the left lower extremity.  Despite these procedures, he had continued claudication, reporting claudication after one to two blocks of walking.  In the opinion portion of the report, the examiner noted that there was no evidence to support that the Veteran's PAD, affecting primarily the left lower extremity, is due to or the result of his service-connected CAD.  Although the two conditions may have similar risk factors, such as hypertension and hypercholesterolemia, both being potential contributors to both CAD and/or PAD, there was no medical basis to support that PAD is due to, the result of, or aggravated specifically by his service-connected CAD.  Regarding the Veteran's claim that exposure to Agent Orange caused his PAD, the examiner explained that there was no evidence in the medical literature, nor was there any basis to support specifically in this Veteran that his PAD is due to or the result of such exposure.  The examiner noted that there simply was a lack of evidence to support that PAD is due to Agent Orange exposure.  The Veteran had other risk factors, such as hypertension and hypercholesterolemia, that were more likely the underlying cause of the Veteran's current PAD.  

Other than this evidence, the record also contains the Veteran's statements and various buddy statements that contend that PAD is either secondary to his service-connected CAD or otherwise etiologically related to his service, to include exposure to Agent Orange therein.  

	Analysis

Initially, the Board finds that the first element of service connection has been met.  The Veteran has demonstrated the present diagnosis of peripheral vascular disease.  However, after a thorough review of the record, the Board finds that service connection is not warranted for PAD.  

First, the Veteran has not asserted, and the evidence of record does not demonstrate that he has experienced continuous symptomatology since his active military service.  Again, the earliest pertinent post-service medical evidence comes in 2011, approximately 40 years after the Veteran's military separation in 1971.  Further, the service treatment records do not show that the Veteran developed a chronic vascular problems disorder during his active military service. The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder." 

Second, the Veteran's herbicide exposure during his period of service has been conceded.  However, as discussed above, the herbicide presumption does not apply to the Veteran's claim because peripheral vascular disease is not among the presumed disorders, and VA regulations have explicitly concluded that peripheral vascular disease does not fall within the category of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 2.  As such, peripheral vascular disease is not recognized as presumed to result from herbicide exposure.  In addressing whether Agent Orange directly caused the Veteran's PAD, the Board also places significant probative weight in the findings of the VA examiner in August 2016 as the examiner provided a thorough explanation for the conclusion that PAD was not caused by Agent Orange and was likely due to other risk factors.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  Service connection based on the Veteran's exposure to Agent Orange during his military service is not warranted.  

Regarding the issue that the Veteran's PAD is secondary to his already service-connected CAD, the Board finds that it is not.  The Board again accords significant probative weight to the findings of the examiner in the August 2016 VA examination.  The examiner essentially found that there was no evidence to support a finding that PAD in the left lower extremity, primarily, is due to or the result of service-connected CAD.  The examiner extended this rationale to the conclusion that there was nothing to suggest that CAD aggravated PAD.  The two conditions share similar risk factors, such as hypertension and hypercholesterolemia.  However, the examiner noted that there was nothing to suggest a causal or contributing connection between the two diseases.  The Board finds that this opinion is persuasive, as it is supported by a thorough rationale, reflects consideration of the Veteran's medical history, and addresses the Veteran's contentions.  See Nieves- Rodriguez v. Peake, 22 Vet. App at 304.  Accordingly, the Board finds that service connection on a secondary basis is not warranted. 

The Board also finds that Dr. BG's opinions are not significantly probative.  First, Dr. BG is a psychiatrist and does not indicate any particular education or expertise in this particular disability.  Second, Dr. BG did not provide any supporting explanation for these opinions.  Accordingly, the Board does not accord them probative value.  

Although the Veteran has stated that he has PAD that is related to his conceded in-service exposure to Agent Orange or to his service-connected CAD, the Board finds that his testimony in this regard is not competent.  Although he is competent to report lower extremity symptoms such as claudication, he is not competent to attribute those particular symptoms to his service or to a service-connected condition.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Such a differentiation is not capable of lay observation, such as the presence of varicose veins or ringing in the ears; medical expertise is required as these issues require determinations regarding a complex vascular system and the effects of chemicals on the body decades later.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The preponderance of the evidence is against the claim for service connection for peripheral artery disease.  The Board notes that under the provisions of 38 U.S.C.A. § 5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved in this case.  The Veteran's claim of entitlement to service connection for peripheral vascular disease, to include as due to Agent Orange exposure or being secondary to CAD, is not warranted.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's right lower extremity neuropathy is rated as 10 percent disabling under DC 8521, which evaluates paralysis of the external popliteal nerve.  As noted below, however, the sciatic nerve has been implicated in a later VA examination.  Paralysis of the sciatic nerve is rated under DC 8520.  Both diagnostic criteria will be addressed herein.  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 38 C.F.R. § 4.124a, DC 8520.

Under DC 8521, complete paralysis of the common peroneal nerve, a 40 percent rating contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. 38 C.F.R. § 4.124a, DC 8521.  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).

	Factual History

In his December 2012 statement, the Veteran reported that right lower extremity neuropathy manifested as a tingly sensation or "fuzziness".  

VA provided an examination in March 2013.  Then, the Veteran was diagnosed with superficial peripheral sensory neuropathy of the right lower extremity.  The Veteran had undergone a coronary artery bypass surgery in August 2011.  Since then, he had experienced decreased sensation and numbness, as well as intermittent paresthesias, in the area distal to the scarring status post vein harvest for the bypass procedure.  The Veteran related that he had good muscle strength and motor function.  However, he did have decreased sensation and paresthesias that would worsen with increased weightbearing and activity.  This condition had been persistent but did not result in any functional limitations to occupational duties or activities of daily living.  Symptoms present on examination were mild intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  The nerve affected was described as the external popliteal (common peroneal) nerve, and the examiner found that neuropathy of that nerve resulted in mild incomplete paralysis.  

In his December 2013 DRO hearing, the Veteran testified that his peripheral neuropathy had worsened.  During the November 2015 Board hearing, the Veteran described the symptoms in his right lower extremity as moderate.  He also testified that his neuropathy had worsened.  

The Veteran was provided an examination in August 2016.  In describing the medical history, the examiner noted that the Veteran continued to have issues of some paresthesias, numbness, and tingling in the right lower extremity but without any motor deficits consistent with peripheral neuropathy of the right lower extremity.  Symptoms present in the right lower extremity were moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  Muscle strength testing and a reflex examination were normal.  The examiner noted that the nerve affected was the sciatic nerve, and the examiner found that peripheral neuropathy of the right lower extremity resulted in mild incomplete paralysis of the sciatic nerve.  Regarding functional limitation, the examiner found that peripheral neuropathy of the bilateral upper and lower extremities resulted in limitations in weight bearing and ambulation.  

The Board has also reviewed the VA treatment records, which document treatment for peripheral neuropathy.  However, the records do not provide insight into the severity of the Veteran's peripheral neuropathy.  A July 2015 note shows the Veteran reporting that he had needed to cut back his hours at work because of neuropathy and peripheral vascular disease.  This does not provide more clarity into his disability picture than the VA examinations of record.  

	Analysis

After a thorough review of the record, the Board finds that the Veteran's right lower extremity does not approximate moderate incomplete paralysis under either DC 8520 or 8521.  During the appeal, the VA examinations were consistent with mild incomplete paralysis of either the external popliteal nerve or the sciatic nerve.  The examiner's in March 2013 and August 2016 both described the Veteran's level of disability as mild, and more significantly, did not note that there was a significant amount of impairment as a result of right lower extremity peripheral neuropathy alone.  Specifically, the March 2013 examiner noted that the neuropathy did not result in any functional limitations to the Veteran's occupational duties or activities of living.  The August 2016 VA examiner found that peripheral neuropathy resulted in limitations in weight bearing and ambulation.  However, the Veteran's neuropathy of the right lower extremity was found to be mild at that time, and the examiner's assessment of the Veteran's functional impairment reflected consideration of his bilateral upper and lower extremities, not just his right lower extremity.  That is, the evidence did not show that the next higher rating, for moderate incomplete paralysis of the external popliteal nerve or moderate incomplete paralysis of the sciatic nerve, was approximated.  

Accordingly, the preponderance of the evidence is against a finding that the level of disability due to neuropathy of the right lower extremity is greater than mild in light of findings of mild disability throughout the appeal period.  In reaching this conclusion, the Board finds the preponderance of the evidence is against a rating higher than that assigned. See 38 U.S.C.A. § 5107(b). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for peripheral artery disease is denied.  

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  


REMAND

Remand is required to obtain compliance with the Board remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  An examination for the left knee disorder was directed in the 2016 Board remand.  It appears the RO took no action to provide the Veteran an examination.  This must be done on remand.

Also, as the potential for a grant of service connection for a left knee disorder potentially affects the adjudication of the Veteran's claim for TDIU, these issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds it must remand the TDIU claim, to be adjudicated after the AOJ has adjudicated the pending service connection claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed left knee disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must determine what disorder of the left knee the Veteran has had during the claim and appeal period.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disorder had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically address the Veteran's lay statements that he injured his left knee during service and that he has experienced left knee symptoms since his service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


